In a proceeding pursuant to CPLR article 78 to compel appellants to specifically perform the conditions of a certain contract, the appeal (by permission) is from an order of the Supreme Court, Richmond County, dated March 5, 1975, which denied the appellants’ motion to change venue. Order affirmed, without costs or disbursements. Article 78 proceedings preferably should be heard and determined in a county in the judicial district in which the matter sought to be restrained originated, or where the material events occurred (see CPLR 506; Matter of Lacqua v O’Connell, 280 App Div 31). The real property involved herein is located in Richmond County; the order for its sale and the transfer of the *926proceeds of the sale to the Comptroller of the City of New York was made in Richmond County. The Staten Island War Memorial Association, Inc., has its principal office in the county in which the proceeding is pending. Special Term properly denied the motion by the appellants to change venue. Cohalan, Acting P. J., Damiani, Rabin, Titone and Hawkins, JJ., concur.